Phone: (212) 885-5239 Fax: (917) 332-3817 Email: twestle@blankrome.com June 12, 2013 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549-4720 Attention:Filing Desk Re: RiverPark Funds Trust (the “Trust”) SEC File Number: 811-22431 Ladies and Gentlemen: Transmitted herewith is Post-Effective Amendment No. 7 (the “Amendment”) to the Trust’s registration statement on Form N-1A, filed under the Securities Act of 1933, as amended, in connection with the registration of shares of a new series of the Trust, RiverPark Strategic Income Fund. Please contact me with any questions or comments regarding this filing at (212) 885-5239 or by e-mail at twestle@blankrome.com. Sincerely yours, /s/ Thomas R. Westle Thomas R. Westle
